ORDER
The Disciplinary Review Board on May 27, 1998, having filed with the Court its decision concluding that THOMAS S. PLAIA of UNION, who was admitted to the bar of this State in 1982, should *180be reprimanded for unethical conduct in four matters including violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5(c) (failure to provide written fee agreement), RPC 1.16(d) (failure to return client file), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should practice law under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that THOMAS S. PLAIA is hereby reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, other than respondent’s law partner or sister, for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.